316 F.2d 657
115 U.S.App.D.C. 6
Joseph C. BOONE, Appellant,v.UNITED STATES of America, Appellee.
No. 17347.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 4, 1963.Decided March 14, 1963, Petition for Rehearing En BancDenied April 19, 1963.

Mr. Gene P. Bond, Washington, D.C., with whom Mr. Robert E. May, Washington, D.C., was on the brief (both appointed by this court), for appellant.
Mr. Barry I. Fredericks, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker, Asst. U.S. Atty., were on the brief, for appellee.
Before BAZELON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit judges.
PER CURIAM.


1
After a trial by jury, appellant was convicted of housebreaking and grand larceny, and sentenced to eighteen to fifty-four months imprisonment.  For the first time on appeal he challenges the sufficiency of the evidence on which the convictions were predicated.  Our examination of the record shows that the Government adduced sufficient evidence from which the jury could find each of the elements of the charged offenses beyond a reasonable doubt.  The conviction must therefore be


2
Affirmed.